Citation Nr: 0527485	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  00-18 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2000 and later 
by the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  A hearing was held at the RO 
in May 2005 before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The RO denied service connection for post-traumatic 
stress disorder in March 1991 on the basis that the veteran 
had failed to provide specific information which could be 
used to attempt to verify stressors.  The veteran was 
notified in writing of the decision in April 1991, but he did 
not perfect a substantive appeal within one year of 
notification.

2.  The RO confirmed the denial of service connection for 
post-traumatic stress disorder in decisions of March 1996 and 
May 1996, but again the veteran did not appeal.

3.  The additional evidence which has been presented since 
the prior decisions includes written statements and testimony 
from the veteran in which he describes the stressful 
incidents in service which he believes resulted in the 
development of post-traumatic stress disorder.

4.  The evidence received since the previous RO decisions 
bears directly and substantially upon the issue and, when 
considered alone or together with all of the evidence, both 
old and new, must be considered to fairly decide the claim.



CONCLUSION OF LAW

The evidence received since the previous RO decisions is new 
and material, and the claim for service connection for post-
traumatic stress disorder is reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The appellant 
was provided adequate notice as to the evidence needed to 
reopen his claim.  The Board concludes the discussions in the 
rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as 
letters from the RO dated in May 2002 and September 2002, 
provided the appellant with an explanation of the evidence 
needed to support the claim, and explained what evidence was 
to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
September 2002 letter also advised him to submit information 
describing any additional evidence or submit the evidence 
itself to the RO.  The SOC and SSOC advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC and SSOC.  The basic elements for establishing the claim 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the new and material evidence issue 
has been obtained.  A review of the file shows that the RO 
made appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's post service 
treatment records.  The veteran was provided with and 
responded to a post-traumatic stress disorder questionnaire.  
The veteran was afforded a hearing.  The Board does not know 
of any necessary evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to consider the request to reopen the 
claim.  

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini II, that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim.  
A VCAA notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the appellant had to claim prejudice with specificity.  In 
the present case, the Board finds that there was no prejudice 
to the appellant.  The Court in Mayfield noted that there 
could be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The appellant was given 
the VCAA notice letters and was given an ample opportunity to 
respond.  The appellant has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran had active service from June 1966 to June 1969.  
In February 1990, he submitted a claim for disability 
compensation for post-traumatic stress disorder.  He stated 
that he was receiving outpatient treatment for the disorder 
at a VA medical facility.

In connection with the claim, the RO obtained some of the 
veteran's service personnel records.  The records reflected 
that he had duties as an amphibious operator.  He had been in 
Vietnam from November 11, 1966, to May 16, 1968.  

The veteran was afforded a VA psychiatric examination in 
August 1990.  The report of that examination reflects that 
the veteran reported experiencing much combat during service, 
but no specific details were noted.  Following examination, 
the diagnosis was post-traumatic stress disorder.  

The RO wrote to the veteran in October 1990 and requested 
that he provide a detailed explanation of the inservice 
stressful incidents.  The veteran did not respond to that 
letter.  

A letter dated in December 1990 from a social worker at the 
VA Medical Center states that the veteran had been treated 
for post-traumatic stress disorder since March 1990.  A 
letter dated in January 1991 from a VA psychiatrist also 
reports that the veteran had been diagnosed with post-
traumatic stress disorder.      

In a rating decision of March 1991, the RO denied service 
connection for post-traumatic stress disorder.  It was 
reasoned that because the veteran had not provided sufficient 
information to allow verification of any stressors, the 
diagnosis of post-traumatic stress disorder was unsupported 
and, therefore, that service connection for such disorder was 
not warranted.  The veteran was informed in writing of the 
denial the next month.  He filed a notice of disagreement in 
August 1991, and the RO issued a statement of the case in 
October 1991; however, the veteran did not file a substantive 
appeal statement within a year of notification of the 
decision.  Accordingly, the decision became final.  

The RO confirmed the denial of service connection for post-
traumatic stress disorder in decisions of March 1996 and May 
1996, but again the veteran did not appeal.  In the 
decisions, the RO concluded that the veteran had not 
presented new and material evidence to reopen the claim.  The 
additional evidence which was presented at the time of those 
decisions consisted of additional VA treatment records 
pertaining to post-traumatic stress disorder.  In the May 
1996 decision, the RO stated that the veteran's request to 
reopen the claim for service connection for post-traumatic 
stress disorder was negated by the lack of verifiable 
stressors.  

In December 1998, the veteran submitted a statement in 
support of claim which has been interpreted as a request to 
reopen the claim for service connection for post-traumatic 
stress disorder.  The additional evidence which has been 
presented since the prior decisions includes VA treatment 
records which show that the veteran has been diagnosed and 
treated for post-traumatic stress disorder.

The additional evidence which has ben presented also includes 
the veteran's responses to a post-traumatic stress disorder 
questionnaire which he submitted in December 1998.  In his 
responses, he gave descriptions of the stressful events which 
he alleges occurred during service.  He recounted that other 
servicemen named Brown, Johnson, Gilmore and Harrison were 
casualties.  He specified that these events had occurred 
during August, September and October 1966.   The veteran also 
specified the unit to which he was assigned during that 
period of time.  Subsequently, in his substantive appeal 
statement dated in September 2000, the veteran stated that 
the events had occurred in 1967 rather than 1966.

The additional evidence which has been presented also 
includes testimony given by the veteran at a hearing held at 
the RO in May 2005.  He recounted his duties as an amphibious 
vehicle operator in Vietnam, such as hauling troops and cargo 
from ship to ship, ship to shore, and from shore to shore.  
He recounted a particular incident which he recalled from the 
Summer of 1967 in which servicemen named Johnson and Brown 
were killed.  The veteran stated that he had been assigned to 
the 309th Transportation Unit .  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If a psychosis is 
manifest to a compensable degree within one year after 
separation from active service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

In adjudicating a claim for service connection for PTSD, the 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a VA decision has 
been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a); See 
Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  The current 
claim was filed in December 1998.  Therefore, this new 
version does not apply in this case. 66 Fed. Reg. 45620-45630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a)).

The Board observes that the VCAA has left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
proceed to evaluate the merits of that claim. 

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision. See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim. See Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance. Id. at 284.

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has presented evidence since the 
May 1996 decision which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a post-traumatic stress disorder.  
See 38 C.F.R. § 3.156(a).  The Board notes that a lack of 
stressor information was the reason why the claim was 
previously denied.  The additional evidence which has been 
presented since the prior decisions includes written 
statements and testimony from the veteran in which he 
described the stressful incidents in service which he 
believes resulted in the development of post-traumatic stress 
disorder.  There was no testimony or written report of 
stressors at the time the claim was originally denied.  Thus, 
the additional evidence which has been presented provides 
information which was not previously of record.  

The evidence received since the May 1996 RO decision bears 
directly and substantially upon the issue and, when 
considered alone or together with all of the evidence, both 
old and new, must be considered to fairly decide the claim.  
The additional evidence tends to prove the element that was 
the specified basis for the last disallowance.  Accordingly, 
for the reasons explained above, the Board has determined the 
veteran has submitted new and material evidence to reopen the 
claim for service connection for post-traumatic stress 
disorder, and the petition to reopen such claim is granted.


ORDER

The claim for service connection for post-traumatic stress 
disorder is reopened.  To this extent, the appeal is granted.

REMAND

The reopened claim must be referred to the RO for 
adjudication and any appropriate evidentiary development.  
The Board finds that VA has not yet met its duties under the 
VCAA with respect to the reopened claim.  After reviewing the 
claims file, the Board concludes that additional relevant 
evidence may exist which has not been obtained.  In this 
regard, the Board notes that there are indications that the 
veteran is in receipt of disability benefits from the Social 
Security Administration (SSA).  During the VA hearing held in 
May 2005, the veteran made a reference to having received 
disability benefits from the Social Security Administration 
based on his post-traumatic stress disorder.  The Board 
concludes that VA has an additional duty to assist with the 
development of evidence, as VA has not obtained evidence from 
the SSA regarding the veteran's claim for benefits 
administered by that agency.  Efforts to obtain such records 
should be accomplished.  The duty to assist is particularly 
applicable to records which are known to be in the possession 
of the Federal Government, such as military service 
department and SSA records.  See Counts v. Brown, 6 Vet. App. 
473 (1994); see also Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992)).  Thus, the Board must obtain all of the records 
pertaining to the SSA decision as such records may be 
relevant to the claims for VA benefits.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  

Similarly, the Board concludes that the VA has a duty to 
obtain the veteran's entire service personnel records file so 
that it may be reviewed for the purpose of determining 
whether it provides any support for the claim.

The Board also notes that the RO has not attempted to obtain 
verification of the claimed stressors by contacting the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  In order to fulfill VA's duty to assist the 
veteran in the development of facts pertinent to his claim, 
the Board finds that an attempt should be made, through 
official channels, to verify the claimed stressors.  

The Board also finds that a VA psychiatric examination may be 
required to determine whether the criteria for PTSD are met 
based on any particular stressors which might get verified.  
The Board notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  VA 
must continue its efforts until all 
records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

2.  The RO should obtain the veteran's 
complete service personnel records files.  
Again, VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  The RO should attempt to obtain 
verification of the veteran's claimed 
stressors by submitting a report, 
consisting of the stressors asserted by 
the veteran, along with copies of the 
veteran's DD Form 214, his record of 
assignments, and any relevant service 
personnel records, to USASCRUR.  If 
suggested by the USASCRUR, the RO should 
also request any available pertinent 
records from other organizations such as 
the National Archives and Records 
Administration (NARA).  Any records 
obtained should be associated with the 
claims file.  Should no records be 
obtained, the reason for that fact should 
be properly documented in the claims 
file.

4.  After all additional verification 
searches have been completed, the RO 
should prepare a report which details the 
nature of any combat action, or inservice 
stressful event, verified by the Center 
or other sources.  The RO should also 
make a determination as to whether or not 
the veteran engaged in combat with the 
enemy.  If no stressor has been verified, 
the RO should so state in its report.  
This report is then to be added to the 
claims folder.

5.  After completion of the above 
development, and only if a stressor has 
been verified, the RO should schedule the 
veteran for a VA psychiatric examination 
by a psychiatrist to determine the nature 
and extent of any psychiatric disorder 
which may be present.  The claims file 
and the RO's report of verified stressors 
must be provided to and reviewed by the 
examiner prior to conducting this 
examination.  The examiner should comment 
as to whether he believes that PTSD is 
the appropriate diagnosis, then the 
examiner must specifically identify 
which, if any, of the verified in-service 
stressors detailed in the RO's report are 
etiologically related to and sufficient 
to cause PTSD, and indicate how the 
veteran otherwise meets the diagnostic 
criteria for PTSD.  The complete 
rationale for each opinion expressed must 
be provided.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, to include the denial of 
his claim.  See Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

6.  The RO should then review the record 
to ensure that all necessary development 
has been completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report to confirm 
that any diagnosis of PTSD was based upon 
the verified history provided by the 
Center, the NARA, and/or RO, providing 
that such verification was required 
(i.e., if the veteran did not engage in 
combat or the alleged stressor was not 
combat-related).  If, under circumstances 
in which verification is necessary, the 
examiner relied upon a history which has 
not been verified, that examination 
report must be returned as inadequate.

7.  Thereafter, the RO should adjudicate 
the appellant's reopened claim.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


